Filed 4/27/22 Estate of Chen CA1/4
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                  DIVISION FOUR


 Estate of TSAN CHING CHEN,
 Deceased.

 LI QIN,
              Petitioner and Appellant,                                    A162760
 v.
                                                                           (Alameda County
 XIANG QUN WANG,
                                                                           Super. Ct. No. RP20079918)
              Objector and Respondent.

          Appellant Li Qin, appearing in propria persona, appeals a judgment
denying her petition to administer decedent Tsan Ching Chen’s estate. She
contends the court erred in determining that she is not Chen’s “surviving
spouse” under Probate Code section 78.1 We shall affirm the judgment.
                                                     Background
          On November 25, 2020, Qin filed a petition for letters of administration
claiming that Chen had died intestate and that she was his surviving spouse.
Qin attached, as an exhibit to her petition, a copy of a Chinese marriage
certificate issued to her and Chen in April 1990, as well as related
authentication and translation documents.


          1   All statutory references are to the Probate Code unless otherwise
noted.

                                                                1
      Respondent Xiang Qun Wang filed an objection asserting that Qin was
not the decedent’s “surviving spouse” as defined by the Probate Code.2 Wang
attached, as exhibits to his objection, documents showing that in 1995, Qin
secured a divorce decree from Chen in China and in 1998, Qin married Lee
Edward Lawler.
      On March 1, 2021, the court found that Qin, “having entered into a
marriage with another individual subsequent to her marriage with the
decedent, and having procured a divorce decree in China purportedly
dissolving her marriage with the decedent . . . is not the surviving spouse of
[the decedent].” The trial court entered judgment denying Qin’s petition
based on her lack of standing to petition for letters of administration.
      On May 28, 2021, Qin timely filed a notice of appeal of the March
judgment.3
                                  Discussion
      A party has standing to participate in probate proceedings if that party
is an “interested person.” (Estate of Maniscalco (1992) 9 Cal.App.4th 520,
523.) The “interested person” requirement “prevents persons with no interest
from delaying the settlement of estate affairs” and “guarantees the probate


      2 Wang also submitted an alternative petition seeking appointment as
executor of Chen’s estate which alleged that Chen was survived by a brother
and had left a statutory will and trust, wherein he named Wang, his nephew,
as the sole beneficiary of his property. This petition is not at issue on appeal.
      3 Wang’s appendix includes an “amended notice of appeal” filed by Qin
in the superior court under “case number RP20079918/RP21096806”
purporting to appeal the judgment and orders entered between “05/19 ~
06/16/2021.” Wang has moved to dismiss the present appeal to the extent
that this amended notice purports to appeal nonappealable orders and orders
made in case number RP21096806. We interpret the amended notice of
appeal as challenging only the June 16, 2021 order denying Qin’s motion for
new trial. Accordingly, Wang’s motion to dismiss is denied.


                                        2
court control over its proceedings and the parties seeking to participate in
them so as to insure orderly estate administration.” (Ibid.) A “surviving
spouse” is an interested person except where section 78 applies. As relevant
here, section 78 provides, “ ‘Surviving spouse’ does not include any of the
following: [¶] . . . [¶] (b) A person who obtains or consents to a final decree or
judgment of dissolution of marriage . . . , which decree or judgment is not
recognized as valid in this state, unless they (1) subsequently participate in a
marriage ceremony purporting to marry each to the other or (2) subsequently
live together as spouses.”
      Substantial evidence supports the trial court’s finding that Qin is
excluded as a surviving spouse under section 78, subdivision (b). Qin is
estopped to deny that she obtained a divorce from Chen in China in 1995 and
married Lawler in reliance thereon. (See Rediker v. Rediker (1950) 35 Cal.2d
796, 805 [“The validity of a divorce decree cannot be contested by a party who
has procured the decree or a party who has remarried in reliance thereon, or
by one who had aided another to procure the decree so that the latter will be
free to remarry”]; id. at p. 806 [“[W]ife who consented to a Mexican ‘mail
order divorce’ and remarried in reliance upon it was estopped from
questioning its validity in an action to determine whether she or her ex-
husband’s second wife was entitled to his estate”], citing Hensgen v.
Silberman (1948) 87 Cal.App.2d 668, 674.) In 2003, Qin filed a petition in San
Mateo Superior Court to dissolve her 1998 marriage to Lawlor. In response to
Lawlor’s claim that the marriage should be annulled based on Qin’s bigamy,
Qin claimed under oath that she had divorced Chen in 1995 and submitted
documents purporting to evidence her divorce from Chen. (See Qin v. Lawler
(Nov. 10, 2005, A108149) [nonpub. opn.].) The trial court determined,
however, that Qin had not properly authenticated the Chinese divorce decree



                                         3
and annulled Qin’s marriage to Lawler, in part, on the ground that Qin was
still married to Chen. The judgment was affirmed on appeal in 2005. (Ibid.)
Contrary to Qin’s argument in the present appeal, the court’s decision
annulling her marriage to Lawler is entirely consistent with the trial court’s
finding in this action that Qin, having obtained a divorce decree in China,
even if invalid, is not Chen’s surviving spouse within the meaning of
section 78, subdivision (b).4
                                 Disposition
      The judgment is affirmed. Wang shall recover his costs on appeal.



                                           POLLAK, P. J.

WE CONCUR:

STREETER, J.
BROWN, J.




      4The trial court did not err in denying Qin’s motion for new trial which
reasserted her argument that the probate court was bound by the
determination in Qin v. Lawler, supra, A136706 (nonpub. opn.) that the
divorce decree entered in China in 1995 was not enforceable.

                                       4